               IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION

UNITED STATES OF AMERICA,           )               Crim. No. 1:19-cr-17-RJC
 Plaintiff                          )
                                    )
          v.                        )
                                    )
JOSEPH F. WISEMAN, JR.,             )
  Defendant                         )
____________________________________)

           DEFENDANT’S MOTION FOR EXTENSION OF TIME
           TO RESPOND TO GOVERNMENT’S MEMORANDUM
                    REGARDING RESTITUTION

      Now Comes Defendant, Joseph F. Wiseman, Jr., (“Mr. Wiseman”) by and

through his undersigned counsel, and respectfully moves for an extension of time of

seven days to respond to the Government’s Memorandum regarding restitution. In

support of this motion Mr. Wiseman submits the following:

      1.     During the sentencing hearing, the Court granted the Government’s

motion to postpone the decision on whether Buncombe County (the County) was

entitled to any restitution for 90 days, pursuant to 18 U.S.C. 18 U.S.C. § 3664(d)(5)

and ordered the parties to submit any expert reports supporting or refuting an award

of restitution within 30 days of the sentencing hearing.

      2.     On September 26, 2019, the Government filed a memorandum

regarding restitution. Doc. No. 41. Attached to the Government’s pleading was a



                                      Page 1 of 4

     Case 1:19-cr-00017-RJC-WCM Document 44 Filed 10/01/19 Page 1 of 4
seven-page memorandum from the County also dated September 26, 2019. Doc. 41-

1.

      3.     The County’s memorandum espouses a completely new theory of

restitution and a novel methodology for calculating the amount of restitution due

from a non-employee convicted of honest services fraud like Mr. Wiseman. Doc.

41-1, pp. 6-7.

      4.     Contrary to the information provided to the United States Probation

Officer on May 17, 2019 in which the County alleged that it was due $500,000 in

restitution from Mr. Wiseman (Doc. No. 20, ¶ 24), the County now claims that it is

due restitution “in an amount between $385,815.11 and $964,537.77.” Dock. No.

41-1, p. 7

      5.     Pursuant to Local Criminal Rule 47.1, the time for filing a response the

Government’s memorandum is seven days from the date of filing or, in this case,

October 3, 2019.

      6.     Counsel has been diligently working on a response but co-counsel, Ms.

Pierson, has had a family emergency which has adversely affected her ability to

participate fully in crafting the response.

      7.     Undersigned counsel has conferred with counsel for the United States

who has interposed no objection to the request for an extension of time.

      8.     This request is not made for the purpose of delay.


                                       Page 2 of 4

     Case 1:19-cr-00017-RJC-WCM Document 44 Filed 10/01/19 Page 2 of 4
      Accordingly, Mr. Wiseman respectfully requests the Court to grant a seven-

day extension of the time for filing a response to the Government’s memorandum.

If this motion is granted by the Court, Mr. Wiseman’s response will be filed on or

before October 10, 2019.

      Respectfully submitted, this 1st day of October 2019.

                                             DABROWNLAW LLC
                                             /s/david a. brown, sr.
                                             David A. Brown, Sr.
                                             NC Bar No. 48997
                                             360 Rosemore Place
                                             Rock Hill, SC 29732
                                             Dabrownsr79@gmal.com
                                             (704) 654-9418

                                             PIERSON LAW, LLC
                                             /s/ Holly A. Pierson
                                             Holly A. Pierson
                                             GA Bar No. 579655
                                             3127 Maple Drive, NE
                                             Atlanta, GA 30305
                                             hpierson@piersonlawllc.com
                                             (404) 353-2316

                                             Admitted Pro Hac Vice




                                    Page 3 of 4

     Case 1:19-cr-00017-RJC-WCM Document 44 Filed 10/01/19 Page 3 of 4
                            CERTIFICATE OF SERVICE

      I hereby certify that I electronically filed the foregoing Sentencing

Memorandum, with attachments, on this, the 1st day of October 2019, with the Clerk

of Court by using the CM/ECF system, which will send notification of such filing to

counsel for the United States.

                                              /s/ David A. Brown
                                              David A. Brown
                                              N.C. Bar No. 48997




                                     Page 4 of 4

     Case 1:19-cr-00017-RJC-WCM Document 44 Filed 10/01/19 Page 4 of 4
